DETAILED ACTION

This Office Action is in response to the application 16255079, filed on 01/23/2019. The application has a Foreign Priority date of 01/30/2018.

Claims 1-5 submitted on 12/01/2020 are currently pending and have been examined.

Definition of terms that may be used for citation purpose: 
Figure = Fig., paragraph = P., column = Col., for example column 38 = Col. 38


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement

The information disclosure statements filed on 23 January 2019 and 13 August 2019 are compliant with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. As indicated on the attached sheet, each IDS entry was considered.

Response to Arguments

Applicant’s arguments have been fully considered but are moot, due to new grounds of rejection necessitated by amendment. 

Response to Amendment

Applicant’s amendments successfully overcome the previous Claim Objection for claim 2. This objection is therefore withdrawn. 

Applicant’s amendments successfully overcome the previous 35 U.S.C § 103 rejections for claims 1-4. These rejections are therefore withdrawn; however, new grounds of rejection have been necessitated by amendment and are detailed below. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 has been amended to recite, “a reaction force control circuit that calculates the steering reaction force and changes the steering reaction force in accordance with only a calculated grip factor by varying an output of the reaction force actuator...” in the third limitation. However, there is insufficient support for variation of the steering reaction force exclusively based upon a grip factor. This limitation would require that no other variables be considered in the calculation of the steering reaction force. While the Applicant cites P. [0049-61] as the intended portions of the Specification that provide support for the amendments, Examiner cannot locate adequate substantiation. After consideration of P. [0060], P. [0070], and P. [0079] one can ascertain that the grip factor may be determined without the use of “all the gains Ka, Kb, and KC”. There is also mention that grip factor a parameter that is considered in the determination of the steering reaction force. However, the aforementioned details do not depict the level of specificity recited in the amended language; therefore these additional paragraphs also do not sufficiently establish support for the claim in question.

Claims 2-5 are rejected due to their dependency on claim 1.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites, “changes the steering reaction force in accordance with only a calculated grip factor”, however it is unclear of whether the Applicant intends to claim that “in accordance only” requires a reaction force to vary based exclusively on a driver’s loose/tight grip or if the Applicant intends to claim that only one gain is used to calculate the grip factor prior to subsequently using the only the grip factor in the steering reaction force calculation. As provided in the new matter rejection above, neither of these alternatives seem to be adequately supported by the Applicant’s Specification. Therefore, the claim is rendered indefinite. Examiner will interpret the limitation to depict a parameter is changed in accordance with a grip variable. This interpretation will be utilized until otherwise provided by the Applicant.

Claims 2-5 are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiino et al (US 2010/0152971) hereinafter “Shiino” in view of Yasui et al. (US 2004/0019417) hereinafter “Yasui”, further in view of Sprinzl et al. (DE 102009002245) hereinafter “Sprinzl” and, further in view of Boss et al. (US 2017/0136877) hereinafter “Boss”.

Regarding claim 1, Shiino teaches a steering control device (Shiino: Fig. 7; P. [0057], “A steering control apparatus of the seventh embodiment...”) that controls a steer-by-wire steering system for a vehicle (Shiino: Fig. 7; P. [0057], “the steering control apparatus adopts a steer-by-wire system that allows the vehicle to be steered electronically without a direct mechanical link between the steering wheel 1 and the vehicle road wheels 2L and 2R as shown in FIG. 7....”), the steering control device (Fig. 7; P. [0058], “the steering control apparatus of the seventh embodiment includes a first steering shaft 28 connected to the steering wheel 1...”) comprising: 

    PNG
    media_image1.png
    838
    851
    media_image1.png
    Greyscale
a steering operation control circuit that controls a steering operation actuator (P. [0068], “It can be thus defined that the first switching circuit 35a and the first motor calculation circuit 35b form a first steering force control unit for controlling the drive state of the first steering force generation motor 11”) of the steer-by-wire steering system (Fig. 7P. [0072], “Furthermore, the adoption of the steer-by-wire system makes it possible that the power steering apparatus can perform free and appropriate steering control according to the vehicle driving condition and environment,”) in accordance with a steering state of a steering wheel (Fig. 7; P. [0069], the rack shaft 4 to steer the vehicle road wheels 2L and 2R according to the steering angle of the steering wheel 1...”), the steering system including (i) a reaction force actuator that applies a steering reaction force against (Fig. 7; P.  [0069], “...The output of the reaction force generation motor 34 is applied to the first steering shaft 28 and then to the steering wheel 1 as the steering reaction force... Examiner interprets 28 and 34 as a part of the reaction force actuator, as similarly described by P. [0016] of Applicant’s Specification.) an operation of the steering wheel (Fig. 7; P. [0069], “...When the steering wheel 1 is operated in such a normal condition, the steering force control device 35 receives the detection signals...through the reaction force control device.” P. [0065]), and 
(ii) the steering operation actuator that steers steered wheels via a steering operation shaft (Fig. 7; P. [0058], “a rack shaft 4 connected to the vehicle road wheels 2L and 2R...”; P. [0069], The output of the first steering force generation motor 11 is transmitted to the pinion shaft 5 through the reduction gear 10 and then exerted from the pinion shaft 5 to the rack shaft 4 to steer the vehicle road wheels 2L and 2R according to the steering angle of the steering wheel 1. Examiner interprets 4 and 11 as a part of the steering operation actuator, as similarly described by P. [0017] of Applicant’s Specification where the rack shaft is a steering operation shaft.) under a condition where power is not transmitted between the steered wheels and the steering wheel (Fig. 7; P. [0069], “Under the normal condition, the clutch 32 is disengaged so as not to allow transmission of the steering force from the steering wheel 1 to the rack shaft 4 through the steering shafts 28 and 29 and through the pinion shaft 5.”; P. [0060] Examiner interprets force applied to steering wheel is not transmitted to shaft 28 (clutch disengaged) as an example of power not transmitted between steered wheels and steering wheel as similarly described by Fig. 1 and P. [0022] of the Applicant's Specification.); and 
a force control circuit that calculates the steering force (Fig. 7, item “35”; P. [0067], “The steering force control device 35 is connected with the first and second steering force generation motors 11 and 18...”; P. [0069], “the calculation results of the steering force control device 35 (first and second motor command calculation circuits 35b and 35d) etc. and drives the reaction force generation motor 34” ), of the reaction force actuator (Fig. 7; P.  [0069], “...The output of the reaction force generation motor 34 is applied to the first steering shaft 28 and then to the steering wheel 1 as the steering reaction force...) the force control circuit including (Fig. 7, item “35”; P. [0068-69], “the steering force control device 35 has...first motor command calculation circuit 35b...and...second motor command calculation circuit 35d”): 
a first force calculation circuit that calculates a first force (Fig. 7; P. [0069], “Also, the second motor command calculation circuit 35d calculates the command to control the energization amount of the second steering force generation motor 18...”)  based on information (P. [0069], “...18 based on the detection signal of the steering angle sensor 30 and the motor control command from the first motor command calculation circuit 35b and outputs the motor control command through the switching circuit 35c to the second steering torque generation motor 18.”);
a second force calculation circuit that calculates a second force (Fig. 7; P. [0069], “The first motor command calculation circuit 35b calculates the command to control the energization amount of the first steering torque generation motor 11...”) applied to the steering operation shaft based on a vehicle state quantity (Fig. 7; P. [0069],“...based on the detection signals of the steering angle sensor 30 and the steered angle sensor 31 and outputs the motor control command through the switching circuit 35a to the first steering torque generation motor 11...The output of the first steering force generation motor 11 is transmitted to the pinion shaft 5 through the reduction gear 10 and then exerted from the pinion shaft 5 to the rack shaft 4 to steer the vehicle road wheels 2L and 2R according to the steering angle of the steering wheel 1.”). 
While Shiino teaches a reaction force control device (Shiino: P. [0066]) and a steering force control device that includes first and second calculation circuits which calculate the reaction force, it does not explicitly disclose a reaction force control circuit that calculates the steering reaction force and changes the steering reaction force in accordance with only a calculated grip factor by varying an output,  the reaction force control circuit and a grip factor calculation circuit that calculates the grip factor based on the first estimated axial force and the second estimated axial force.
(Shiino: P. [0075]), the reaction force control device would calculate the steering reaction force and would include multiple calculation circuits. Now, the system would utilize subcomponents of the reaction force control device for calculations instead of the reaction force control device receiving calculated information. This modification provides a reaction force control device including multiple calculation circuits versus only being in communication with the circuits. 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Shiino by implementing a different configuration of components. One of ordinary skill in the art would have been motivated to make to make this modification because it would be obvious to try to use the device where the components are configured differently. The device function using a reaction force control device with first and second calculation circuits versus a steering force device with first and second calculation circuits yields a predictable solution with a reasonable expectation of success.
Additionally, modified Shiino teaches multiple calculation circuits and varying steering output based on environment (Shiino: P. [0072]), but it does not explicitly teach and changes the steering reaction force in accordance with only a calculated grip factor by varying an output of the reaction force actuator, estimated axial road surface; estimated axial; and grip factor calculation that calculates the grip factor based on the first estimated axial force and the second estimated axial force.
However, Yasui is in the same field of endeavor and discloses estimated axial force based on road surface information (Yasui: Fig. 1; Figs. 11-12; P. [0084], Therefore, a gradient K1 of the actual aligning torque Tsaa to the front side force Fyf is identified in the vicinity of the origin (O), to obtain a characteristic as indicated by the aligning torque characteristic in the State that the tire is completely gripped, i.e., reference aligning torque Tsao; P. [0096], “even if the road coefficient of friction μ is changed, the reference aligning torque characteristic can be set in accordance with the change of the road coefficient of friction μ”; P. [0003], an apparatus for estimating a grip factor indicative of a grip level of tire on a road surface in a lateral direction of a vehicle wheel; P. [0088], “On the basis of the results of the reaction torque estimation unit M3 and friction torque estimation unit M5, therefore, the actual aligning torque Tsaa produced on the front wheels FL, FR is estimated by an aligning torque estimation unit M6.); 
estimated axial force based on vehicle state quantity (Yasui: P. [0084]; P. [0088], “On the basis of the results of the reaction torque estimation unit M3 and friction torque estimation unit M5, therefore, the actual aligning torque Tsaa produced on the front wheels FL, FR is estimated by an aligning torque estimation unit M6. With respect to the vehicle state variable detection means for detecting a State variable of the vehicle, a lateral acceleration detection unit M7 and a yaw rate detection unit M8 are provided in the present embodiment...the front side force Fyf as shown in FIG. 1, is estimated by a side force estimation unit M9 which serves as the wheel factor estimation means. The front side force Fyf can be estimated on the basis of the results detected by the lateral acceleration detection unit M7 and yaw rate detection unit M8, in accordance with the following equation...”);  
and grip factor calculation that calculates a grip factor based on the first estimated axial force and the second estimated axial force (Yasui: Fig. 1; Fig. 4; Figs. 11-12; P. [0090], “On the basis of the origin gradient and front side force, the reference aligning torque is set by the reference aligning torque Setting unit M11. Then, on the basis of a comparison result between the reference aligning torque Set by the reference aligning torque Setting unit M11 and the aligning torque estimated by the aligning torque estimation unit M6, the grip factor e for the front wheel(s) is estimated by the grip factor estimation unit M12... Based on the gradient K1 and the front Side force Fyf, the reference aligning torque Tsao can be given by Tsao=K1·Fyf, and compared with the actual aligning torque Tsaa. Then, based on the result of the comparison, the grip factor ϵ can be obtained by       ϵ=Tsaa/Tsao”) 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Shiino by implementing calculation of grip factor using forces calculated based on road surface and yaw rate . One of ordinary skill in the art would have been motivated to make to make this modification in order to accurately estimate the grip factor for appropriate control of the vehicle (Yasui: P. [0014-15]).
While the combination of Shiino and Yasui teaches a reaction force of the actuator, changing the reaction torque, a calculated grip factor, and the steering reaction force calculated (see at least Yasui: P. [0133]; P. [0090]; P. [0197]), it does not explicitly teach and changes the steering reaction force in accordance with only by varying an output of. 
Further, Sprinzl is in the same field of endeavor and discloses wherein the reaction force control varies the steering reaction force in accordance with the grip factor (Sprinzl: P. [0019], “is possible to adjust the steering feel as a function of the coefficient of friction in order to convey information to the driver in a haptic manner with regard to the contact between tire and road surface”; P. [0031]). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Shiino and Yasui by implementing vehicle based on a change in only a grip factor. One of ordinary skill in the art would have been motivated to make to make this modification in order to convey information to the driver (Sprinzl: P. [0019]).
While the combination of Shiino, Yasui, and Sprinzl teaches changing the steering reaction force, it does not explicitly teach in accordance with only by varying an output of. 
As supplementary evidence, Boss is analogous art. Boss provides a disclosure of and changes in accordance with only a grip factor by varying an output (Boss: P. [0071], “Advantageously, by adding sensors 408 in the steering wheel 402, changes in the 
    PNG
    media_image2.png
    459
    401
    media_image2.png
    Greyscale
gripping force exerted by the driver for some period of time (e.g., a change from a relaxed grip with one hand to a tight grip at around the 3 and 9 o'clock positions) can be used to detect a change from leisurely driving to sport-style driving and can trigger an automatic change in the instrument panel display 200 from its then-current display to a pre-configured set of widgets that implement a set of sport gauges, for example, one or more of: speedometer, tachometer, current shift gear, lateral and longitudinal G -forces, acceleration rate, and/or lap timing, without any other actions on the part of the driver. The opposite can also be implemented (e.g., a change from tight grip to relaxed grip effecting a change from a sport gauge configuration to an alternative, more conventional, configuration of gauges).”; Examiner interprets a change in configuration of a display as an example of a variation of an output. Examiner interprets without any other actions as an example of only a grip factor, based upon the 112b rejection explained above. P. [0103], “...Fig. 12 illustrates, in simplified form, the example vehicle dashboard and instrument panel display 200 of FIG. 7 that is temporarily partially obstructed, in this case by the driver's hand 1202 and coffee cup 1204...”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Shiino and Yasui by implementing changing parameters of the vehicle based on a change in only a grip factor. One of ordinary skill in the art would have been motivated to make to make this modification in order 

Regarding claim 2, the combination of Shiino, Yasui, Sprinzl, and Boss teaches the steering control device according to claim 1 (Shiino: Fig. 7; P. [0057], “A steering control apparatus of the seventh embodiment...”), wherein, when a self-aligning torque of each of the steered wheels is defined to correspond to the first estimated axial force (P. [0088], “On the basis of the results of the reaction torque estimation unit M3 and friction torque estimation unit M5, therefore, the actual aligning torque Tsaa produced on the front wheels FL, FR is estimated by an aligning torque estimation unit M6.”), and 
when a lateral force applied to each of the steered wheels is defined to correspond to the second estimated axial force (Yasui: P. [0084], the side force of the front wheel is indicated by Fyf”; Examiner interprets Fyf as an example of a lateral force. P. [0088], “the front side force Fyf as shown in FIG. 1, is estimated by a side force estimation unit M9 which serves as the wheel factor estimation means. On the basis of the signals detected by the units M7 and M8, at least one of the wheel factors including the side force and slip angle applied to the front wheels FL and FR, e.g., the front side force Fyf... The front side force Fyf can be estimated on the basis of the results detected by the lateral acceleration detection unit M7 and yaw rate detection unit M8, in accordance with the following equation...”), the grip factor is calculated using an expression that divides the self-aligning torque by the lateral force (Yasui: P. [0090], Based on the gradient K1 and the front Side force Fyf, the reference aligning torque Tsao can be given by Tsao=K1·Fyf, and compared with the actual aligning torque Tsaa. Then, based on the result of the comparison, the grip factor ϵ can be obtained by ϵ=Tsaa/Tsao”). 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
Regarding claim 3, the combination of Shiino, Yasui, Sprinzl, and Boss teaches the steering control device according to claim 2 (Shiino: Fig. 7; P. [0057], “A steering control apparatus of the seventh embodiment...”), wherein, the lateral force is a sum of a lateral acceleration and a differential value of a yaw rate, which are each being the vehicle state quantity applied to the vehicle (Yasui: P. [0084], the side force of the front wheel is indicated by Fyf”; Examiner interprets Fyf as an example of a lateral force. P. [0088], “ With respect to the vehicle state variable detection means for detecting a state variable of the vehicle, a lateral acceleration detection unit M7 and a yaw rate detection unit M8 are provided in the present embodiment.... The front side force Fyf can be estimated on the basis of the results detected by the lateral acceleration detection unit M7 and yaw rate detection unit M8, in accordance with the following equation...where ‘Lr’ is a distance from the gravity center to the rear axle, ‘m' is a vehicle mass, ‘L' is a wheelbase, ‘Iz' is a yaw moment of inertia, ‘Gy' is a lateral acceleration, and “dy/dt is a differentiated value of yaw rate.”). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shiino et al (US 2010/0152971) hereinafter “Shiino” in view of Yasui et al. (US 2004/0019417) hereinafter “Yasui”, further in view of Sprinzl et al. (DE 102009002245) hereinafter “Sprinzl”, further in view of Boss et al. (US 2017/0136877) hereinafter “Boss”, as applied to claim 1, and further in view of Yasui et al. (US 2005/0067213) hereinafter “Yasui213”.

Regarding claim 4, the combination of Shiino, Yasui, Sprinzl, and Boss teaches the steering control device according to claim 1 (Shiino: Fig. 7; P. [0057], “A steering control apparatus of the seventh embodiment...”), wherein, the reaction force control (Shiino: P. [0066], “The reaction force control device 33”) circuit calculates P. [0069], the reaction force control device 33 receives ...and the calculation results of the steering force control device 35 (first and second motor command calculation circuits 35b and 35d) etc. and drives the reaction force generation motor 34); and changes the steering reaction force in accordance with (Sprinzl: P. [0019], “is possible to adjust the steering feel as a function of the coefficient of friction in order to convey information to the driver in a haptic manner with regard to the contact between tire and road surface”; P. [0031]).
While the combination of Shiino, Yasui, Sprinzl, and Boss teaches calculation, the combination does not explicitly teach a gain corresponding to the grip factor, the calculated gain. 
However, Yasui213 discloses a gain corresponding to the grip factor, the calculated gain (Yasui: Figs. 7-11; P. [0067], “...As explained above, the method for compensating the estimated lateral acceleration Gye in case of the low coefficient of friction on road by adjusting the gain based on the wheel grip factor ϵ is shown in FIG. 6. In the means time, as shown in FIG. 11, the estimated lateral acceleration Gye may be compensated by determining the maximum limitation relative to the estimated lateral acceleration Gye based on the wheel grip factor ϵ at block B16. For example, as shown in FIG. 12, the maximum value Gyemax of the estimated lateral acceleration may be determined to be lower at the lower wheel grip factor ϵ because of the low coefficient of friction on road and may be determined to be higher at the higher wheel grip factor ϵ. In this case, likewise as shown in FIG. 6, the coefficient of friction on road may be estimated using the wheel grip factor...” Examiner respectfully notes P. [0065-68] of Yasui213 provide additional context for a determination of gains).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Shiino, Yasui, Sprinzl, and Boss by implementing gain based on grip, disclosed by Yasui213. One of ordinary skill in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shiino et al (US 2010/0152971) hereinafter “Shiino” in view of Yasui et al. (US 2004/0019417) hereinafter “Yasui”, further in view of Sprinzl et al. (DE 102009002245) hereinafter “Sprinzl”, further in view of Boss et al. (US 2017/0136877) hereinafter “Boss”, as applied to claim 1, and further in view of Imamura et al. (US 2019/0100203) hereinafter “Imamura”.

Regarding claim 5, the combination of Shiino, Yasui, Sprinzl, and Boss teaches the steering control device according to claim 1, (Shiino: Fig. 7; P. [0057], “A steering control apparatus of the seventh embodiment...”), which is provided a steering operation motor of the steering operation actuator (Shiino: Fig. 7; (P. [0068-69], “It can be thus defined that the first switching circuit 35a and the first motor calculation circuit 35b form a first steering force control unit for controlling the drive state of the first steering force generation motor 11...”). 
While the combination of Shiino, Yasui, Sprinzl, and Boss teaches the calculation of information and mentions road surface information (see at least Yasui: Fig. 1; Figs. 11-12; P. [0084], Therefore, a gradient K1 of the actual aligning torque Tsaa to the front side force Fyf is identified in the vicinity of the origin (O), to obtain a characteristic as indicated by the aligning torque characteristic in the State that the tire is completely gripped, i.e., reference aligning torque Tsao; P. [0096], “even if the road coefficient of friction μ is changed, the reference aligning torque characteristic can be set in accordance with the change of the road coefficient of friction μ”; P. [0003], an apparatus for estimating a grip factor indicative of a grip level of tire on a road surface in a lateral direction of a vehicle wheel; P. [0088], “On the basis of the results of the reaction torque estimation unit M3 and friction torque estimation unit M5, therefore, the actual aligning torque Tsaa produced on the front wheels FL, FR is estimated by an aligning torque estimation unit M6.), it does not explicitly teach wherein the road surface information is calculated by a parameter of a current in the steering operation actuator.
However, Imamura is in the same field of endeavor and discloses wherein the road surface information is calculated by a parameter of a current in the steering operation actuator (Imamura: Fig. 1; Figs. 11-12; P. [0030], “...The current sensor 16 detects a motor current Am of a power steering (EPS: Electric Power Steering) device (not illustrated), and the column torque sensor 17 detects a torque Tc which acts on a steering column (not illustrated) according to the operation of the steering wheel.”; P. [0039-42],...The steering reaction force Fst is calculated using the following...‘Am’ is the motor current of the power steering device...The second estimating module 22 estimates the maximum road surface μmax by using the calculated steering reaction force Fst...”; P. [0036]), 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device disclosed by Shiino, Yasui, Sprinzl, and Boss by implementing the use of motor current in a calculation of road friction, disclosed by Imamura. One of ordinary skill in the art would have been motivated to make to make this modification in order increase calculation accuracy of the road surface friction coefficient, thereby improving fuel efficiency. Imamura: P. [0008]; P. [0007]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oshima (US 2017/0217485) teaches a steer-by-wire system (Oshima: P. [0037] “...The road-surface reaction force/road-surface information calculating section 111 calculates a road-surface reaction force Fr and a road-surface information (a friction coefficient) μ based on a handle angle θ1 detected by an upper-side angle sensor, a motor current Im detected by a current detector and a vehicle speed Vs serving as a vehicle information...”). This reference is relevant because the invention is in the same field of endeavor and involves calculating a road friction coefficient. 
 Miyajima et al. (US 2009/0173147) hereinafter " Miyajima " teaches a steer-by-wire system (Miyajima: P. [0067-68], In the steer-by wire system, steering reaction forces from the wheels 8a and 8b are required to be generated, and therefore, the power steering control unit 17 generates a steering reaction force and inputs a reaction force command value into the steering reaction force generating unit 105 via a reaction force command signal line 102. In this embodiment, a vibrating force from the road surface is not directly transmitted to the steering wheel 16, and therefore, it is effective for enhancing steering feeling.). This reference is relevant because the invention is in the same field of endeavor and involves enhancing the steering feeling. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE J PATRICK whose telephone number is (571)272-8389.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.P./Examiner, Art Unit 3662 

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662